FILED
                            NOT FOR PUBLICATION                             APR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TONY VERDUGO,                                    No. 07-15331

              Plaintiff - Appellant,             D.C. No. CV-06-04083-SI

  v.
                                                 MEMORANDUM *
D. ASHELY COHEN; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                             Submitted April 20, 2011 **

Before: RYMER, THOMAS and PAEZ, Circuit Judges.

       Tony Verdugo, a California state prisoner, appeals pro se from the district

court's order dismissing his 42 U.S.C. § 1983 action for failure to file an amended

complaint after the district court dismissed his complaint with leave to amend. We




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Yourish v. Cal. Amplifier, 191 F.3d 983, 989 (9th Cir. 1999). We affirm.

      The district court gave Verdugo notice of the deficiencies of his complaint,

dismissed it with leave to amend, warned him that failure to amend would result in

dismissal of his action, and provided him with ample opportunity to submit a

second amended complaint, but Verdugo failed to do so. We therefore affirm the

district court's dismissal of the action. See id. at 992 (affirming dismissal of action

following plaintiff's failure to amend complaint after receiving leave to do so,

where the interest in expeditious resolution of litigation, the court's management of

its docket, and avoiding prejudice to defendants favored dismissal).

      AFFIRMED.